         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 1 of 16



                IN THE UNITED STATES DISTRICT COW-
                        MIDDLE DISTRICT OF ALABANik

                                                               2019 JUN 20 A 9 39
JEFFCOAT ENTERPRISES,INC.,
                                                              DEBRA P.,,'HADKET:fi,C:LK
       Plaintiff,                                                             CQURr
                                                               17.)DI_E ISTRICTALA
v.


LINVILLE MEMORIAL FUNERAL
HOME,INC.; BRAD LINVILLE,In His
Individual Capacity and as President of              Case No.: V.tal       eV" A'S\
Linville Memorial Funeral Home,Inc.;
MADONNA LINVILLE,In Her Individual                   JURY DEMAND
Capacity and as an Agent/Employee of
Linville Memorial Funeral Home,Inc.;

       Defendants.




                                         COMPLAINT

       COMES NOW Plaintiff Jeffcoat Enterprises, Inc. and brings this complaint against

Defendants as follows:

                                            PARTIES

       1.      Plaintiff Jeffcoat Enterprises, Inc. ("Jeffcoat") is an Alabama corporation with its

principal place of business in Elmore County, Alabama, and was doing business at all times

relevant to this Complaint.

       2.     Defendant Linville Memorial Funeral Home, Inc. ("Linville) is an Alabama

corporation with its principal place of business in Eclectic, Alabama, and was doing business in

Elmore County at all times relevant to this Complaint.




                                                1
          Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 2 of 16



        3.       Defendant Brad Linville, in his capacity as President of Linville Memorial

Funeral Home and individually, resides in Elmore County, Alabama, oversees the operations of

Linville Memorial, and was President thereof at all times relevant to this Complaint.

        4.       Defendant Madonna Linville, in her capacity as an employee/agent of Linville

Memorial and individually, resides in Elmore County, Alabama, and was an employee/agent of

Defendant Linville at all times relevant to this Complaint.

                                  JURISDICTION AND VENUE

        5.       Jurisdiction is proper in this Court under 28 U.S.C. §1331.

        6.       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because a

substantial portion of the facts and circumstances that give rise to the cause of action occurred in

this District.

                                              FACTS

        7.       Brad Linville worked for Jeffcoat Enterprises from January 1999 through July

2009.

        8.       Madonna Linville worked for Jeffcbat Enterprises from May 2002 through

October 2009.

        9.       Upon the Linville's leaving employment at Jeffcoat, Jeffcoat immediately

changed all the alarm codes, phone codes, and passwords as Brad Linville and Madonna Linville

were no longer authorized to access Jeffcoat's private answering service, which is the lifeblood

of Jeffcoat's business.

        10.      Funeral Call, Jeffcoat's answering service at all times relevant to the Complaint,

is an answering service facility providing electronic communication services for the funeral




                                                  2
            Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 3 of 16



home industry that receives telecommunications and records, saves, and stores messages for its

clients in electronic format.

       11.      However, a short time after Jeffcoat's answering service experienced a technical

issue which caused all the voicemail passwords to revert back to their basic account number.

       12.      Jeffcoat intended to, and did, keep all passcodes to its voicemail system private

and confidential so as not to be accessible to anyone but Jeffcoat employees; however,

Defendants Brad Linville and/or Madonna Linville, as former employees of Jeffcoat would have

known and/or used the account numbers for Jeffcoat's voicemail service while employed by

Jeffcoat.

        13.     When Jeffcoat inquired as to the issue with the voicemail service the answering

service told them they had to use their account number as their password until the answering

service could fix the technical issue with the password system.

       14.      The answering service used by Jeffcoat is designed for the funeral home industry

and services many funeral homes throughout the industry, including in Alabama.

       15.      Brad and Madonna Linville were familiar with how the answering service

operates and knew the default ' passcode for Jeffcoat's answering service was their account

number.

       16.      Linville Funeral Home operates in the same general area as Jeffcoat and is

competition to Jeffcoat.

       17.      Jeffcoat Funeral Home has been in operation since 1969 and is well known in the

funeral services industry in Elmore and surrounding counties.

       18.      Defendant Linville Funeral Home was started by the former employees of

Jeffcoat Funeral Home, Defendants Brad and Madonna Linville, in 2009.



                                                3
         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 4 of 16



        19.     When checking messages for the funeral home Mrs. Jeffcoat would resave them

as new so her husband would know that there were new messages regarding business for the

funeral home.

        20.     On or around December 9, 2017, Funeral Call, the funeral home answering

service for Jeffcoat Funeral Home,had a message for Jeffcoat on its answering service regarding

a deceased body that was for Jeffcoat to pick up at a local nursing horne facility.

        21.     However, Jeffcoat did not receive the initial voicemail message from the call.

        22.     Instead, the answering service's records show a number that is believed to belong

to Linville and/or one of its employees, agents, or owners, to wit: Brad or Madonna Linville,

xxx-xxx-0271 (the "0271 number"), called into the answering service entering the account

number for Jeffcoat to access without authorization the voicemail messages for Jeffcoat Funeral

Home.

        23.     The call was received by the answering service approximately sometime around

or between 10:09 p.m. CST and 10:21 p.m. CST.

        24.     However, the owners and employees of Jeffcoat knew nothing about the message

that was accessed without authorization since the unauthorized user failed to resave it as new

rnessage like the employees of Jeffcoat do so they ensure someone will retrieve the body;

instead, the Message was not resaved as new.

        25.     The next day, December 10, 2017, the facility called Jeffcoat during business

hours to ask why no one had been by to retrieve the body resulting in damage to the good

reputation of Jeffcoat to be prompt and punctual in retrieving bodies from area facilities.

        26.     The employees of Jeffcoat did not know to what they were referring as they were

not contacted again that evening since the answering service employees believed Jeffcoat had



                                                 4
           Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 5 of 16



checked their voicemail system when it was actually someone not authorized to access their

system who accessed the electronic message without permission and did not resave the message.

         27.     At this time, Jeffcoat realized that someone outside their funeral home had

accessed their rnessages without authorization and failed to retain the mesšage so they did not

know there was a body to be picked up until the facility called the next day during businešs

hours.

         28.     Jeffcoat contacted the answering service to change all passcodes that had been

reset to the default account numbers following the technical glitch with the answering service

that had reverted the passcodes to the default settings.

         29.     Jeffcoat began an investigation into what had occurred on December 9, 2017 with

the message from the facility stored on Funeral Call's system having been accessed without

authorization.

         30.     Jeffcoat contacted the funeral home answering service and requested call logs for

the number that called in on December 9, 2017 as well as logs for all calls in order to see what

numbers had been calling their system to access their messages without authorization.

         31.     Jeffcoat's investigation into the unauthorized access calls into its system along

with the unauthorized and/or unknown numbers revealed infofmation that employees and/or

agents of Defendants Linville Funeral Home, including but limited to, Brad Linville, and/or

Madonna Linville had been accessing their voice mails without authorization - likely doing so

for a period of years.

         32.     The telephone logs revealed the 0271 number accessed Jeffcoat's messages with

its answering service without authorization from approximately June 4, 2016 through December




                                                 5
          Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 6 of 16



9, 2017 calling in over 150 times with calls lasting from 30 seconds to over 9 minutes and most

calls lasted well over 2 minutes.

        33.       The logs further show that the main business number of Defendant Linville

Funeral Home, 334-639-4730, accessed Jeffcoat's messages without authorization from June 30,

2016 through October 22, 2017 calling in approximately 8 times with calls lasting from 30

seconds to over 5 '/2 minutes.

        34.       Another number believed to belong to employees and/or agents of Defendants

Linville Funeral Home,including but limited to, Defendants Brad and/or Madonna Linville, xxx-

xxx-6618 (the "6618 number") accessed Jeffcoat's voicemail messages without authorization on

January 8, 2016 lasting for over 2 minutes while checking Jeffcoat's voicemail.

        35.       There is a record of blocked numbers accessing Jeffcoat's messages without

authorization more than 150 times from April 29, 2015 through January 30, 2018 with the calls

lasting from 30 seconds to over 5 'A minutes.

        36.       Defendant Madonna Linville having worked for Jeffcoat knew Jeffcoat's account

number with the answering service and also knew the practice at Jeffcoat to save voicemails as

"new" after listening to them so Mr. Jeffcoat would also know to listen to the voicemails to know

when and where there was a body to be retrieved for the funeral home.

        37.       Employees and/or agents of Defendants Linville Funeral Home, including but

limited to, Brad Linville, and/or Madonna Linville were intentionally and willfully accessing

without authorization the electronically stored voicemails of Jeffcoat Funeral Home for the

purpose of interfering with and taking business from Jeffcoat Funeral Home and were only

discovered the one time they forgot to resave the message as new but deleted the message instead

of resaving it.



                                                6
         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 7 of 16



       38.     Defendants Brad Linville and Madonna Linville were equity owners, employees

and/or agents of Defendant Linville Memorial Funeral Home at all times relevant to this

Complaint.

       39.     All actions taken by employees and/or agents of Defendants Linville Funeral

Home, including but limited to, Brad Linville, and/or Madonna Linville were done with malice,

were done willfully, and were done with either the desire to harrn Plaintiff and/or with the

knowledge that their actions would very likely harm Plaintiff and/or that their actions were taken

in violation of federal and/or state law and/or that they knew or should have known that their

actions were in reckless disregard of federal and/or state law.

       40.     Defendants Linville Memorial Funeral Home, Brad Linville, and/or Madonna

Linville have engaged in a pattern and practice of wrongful and unlawful behavior with respect

to Plaintiff and as such is subject to punitive damages and statutory damages and all other

appropriate measures to punish and deter similar future conduct by Defendant and similar

companies.

       41.     Plaintiff has suffered actual damages as a result of these illegal actions as outlined

in this Complaint by Defendants Linville Memorial Funeral Home, Brad Linville, and/or

Madonna Linville in the form of expenditures on the investigation into the unauthorized access

of its stored communications with Funeral Call, expenditures on corrective measures,

expenditures for counsel regarding the incident, reputational damage, lost business, lost business

opportunities, anger, anxiety, emotional distress, fear, frustration, upset, amongst other negative

emotions.

                                            COUNT I

   VIOLATIONS OF THE STORED COMMUNICATIONS ACT, 18 U.S.C.12.701, et seq.
         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 8 of 16



       42.     The Stored Communications Act, 18 U.S.C. §2701, et seq., makes it unlawful for

an authorized person or entity to access without authorization the voice messages of another

person or entity.

       43.     Defendants Linville Memorial Funeral Home, Brad Linville, and/or Madonna

Linville impermissibly, unlawfully, and without authorization accessed Plaintiffs voicemail

messages stored on Funeral Call's electronic communication system in violation of under 18

U.S.C. §2701(a).

       44.     Defendants Linville Memorial Funeral Home, Brad Linville, and/or Madonna

Linville impermissibly, unlawfully, and without authorization accessed Plaintiff s voicemail

messages stored on Funeral Call's electronic communication systern through the use of their

personal and/or business cellphoties as well as from the main business line for Defendant

Linville Memorial Funeral Home.

       45.     Defendants Linville Memorial Funeral Home, Brad Linville', and/or Madonna

Linville impermissibly, unlawfully, and without authorization accessed Plaintiffs voicemail

messages stored on Funeral Call's electronic communication system on hundreds of occasions

from April 2015 through December 9, 2017.

       46.     Defendants Linville Memorial Funeral Home, Brad Linville, and/or Madonna

Linville iMpermissibly, unlawfully, and without authorization accessed Funeral Call's electronic

communication system to obtain Plaintiff s messages, to alter Plaintiff s messages, and/or to

prevent Plaintiff s authorized access to its messages while stored on Funeral Call's electronic

storage system.

       47.     The unauthorized access by Defendants Linville Memorial Funeral Home, Brad

Linville, and/or Madonna Linville that impermissibly, unlawfully, and without authorization



                                               8
         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 9 of 16



accessed Funeral Call's electronic communication system to obtain Plaintiffs messages, to alter

Plaintiffs messages, and/or to prevent Plaintiff s,authorized access to its messages while stored

on Funeral Call's electronic storage system proximately caused Plaintiff harm and actual

damages in the forrn of expenditures on the investigation into the unauthorized access of its

stored communications with Funeral Call, expenditures on corrective measures, expenditures for

counsel regarding the incident, reputational damage, lost business, lost business opportunities,

anger, anxiety, emotional distress, fear, frustration, upset, amongst other negative emotions.

        WHEREFORE, Plaintiff demands judgment against Defendants Linville Memorial

Funeral Home, Brad Linville, and/or Madonna Linville for actual, compensatory, \statutory

and/or punitive darnages in an amount to be determined by the trier of fact, together with

attorneys' fees, interest from the date of injury and the costs and expenses of this proceeding.

Further, Plaintiff prays for further and other just and equitable relief.

                                             COUNT II

                TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

       48.     Plaintiff is and was involved in ongoing business relations with nursing facilities

and hospitals in the area of Elmore County and the surrounding area in which the facilities would

contact Plaintiff when there was a body to be picked up and transported to Plaintiffs funeral

home for funeral services.

       49.     Brad Linville and Madonna Linville knew of these relationships and Plaintiffs

operations both having been employed by Plaintiff in the funeral services industry.

       50.     Defendants Brad Linville and Madonna Linville knew Plaintiffs operating

procedures, including the practice of checking with its answering service, Funeral Call, to obtain

information regarding new business for its funeral services.



                                                  9
         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 10 of 16



        51.      Defendants Brad Linville and Madonna Linville knew that obtaining the

voicemails from Funeral Call was a major source of Plaintiffs business.

        52.      Defendants Brad Linville and Madonna Linville left the employ of Plaintiff to

create their own competing funeral service business, Defendant Linville Memorial Funeral

Home,in the same vicinity and territory as Plaintiff.

        53.      Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

andlor agents of Defendant Linville unlawfully and illegally accessed without authorization the

stored electronic voicemails stored on Funeral Call's electronic communication platform for

Plaintiff.

        54.      Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of Defendant Linville used the unauthorized access to the stored electronic

voicemails to unlawfully obtain inforrnation regarding Plaintiffs business.

        55.      Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents 6f Defendant Linville were not authorized to access Plaintiffs voicemails and

knew they were not authorized to do so when they accessed Plaintiffs voicemails on Funeral

Call's system.

        56.      Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of Defendant Linville unlawfully interfered with Plaintiffs business relations and

in so doing proximately caused damages to Plaintiff in the form of expenditures on the



                                                10
         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 11 of 16



investigation into the unauthorized access of its stored communications with Funeral Call,

expenditures on corrective measures, expenditures for counsel regarding the incident,

reputational damage, lost business, lost business opportunities, anger, anxiety, emotional distress,

fear, frustration, upset, amongst other negative emotions.

        WHEREFORE, Plaintiff demands judgment against Defendants Linville Memorial

Funeral Horne, Brad Linville, and/or Madonna Linville for actual, compensatory, and/or punitive

damages in an amount to be determined by the trier of fact, together with attorneys' fees, interest

from the date of injury and the costs and expenses of this proceeding. Further, Plaintiff prays

for further and other just and ecjuitable relief.

                                              COUNT III

                                     INVASION OF PRIVACY

        57.     Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of Defendant Linville unlawfully intruded upon the seclusion of Plaintiffs private

affairs when they each and/or all unlawfully accessed Plaintiffs voicemails on Funeral Call's

system with the knowledge they were not authorized to do so.

        58.     Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of Defendant Linville unlawfully discovered Plaintiffs private affairs through

wiretapping or eavesdropping by illegally and unlawfully accessing Funeral Call's voicemail

system to obtain the messages meant only for Plaintiff which directly pertained to Plaintiffs

business, and by which Plaintiff obtained its business — akin to the electronic version of opening

Plaintiffs private mail.



                                                    11
         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 12 of 16



       59.      Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of.Defendant Linville unlawfully invaded Plaintiffs privacy as enumerated in this

Count and in so doing proximately caused damages to Plaintiff in the forin of expenditures on

the investigation into the unauthorized access of its stored communications with Funeral Call,

expenditures on corrective measures, expenditures for counsel regarding the incident,

reputational damage, lost business, lost business opportunities, anger, anxiety, emotional distress,

fear, frustration, upset, amongst other negative emotions.

        WHEREFORE, Plaintiff demands judgment against Defendants Linville Memorial

Funeral Home, Brad Linville, and/or Madonna Linville for actual, compensatory, and/or punitive

damages in an amount to be determined by the trier of fact, together with attorneys' fees, interest

from the date of injury and the costs and expenses of this proceeding. Further, Plaintiff prays

for further and other just and equitable relief.

                                             COUNT IV

                                    TRESPASS TO CHATTELS


       60.     Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of Defendant Linville unlawfully interfered and committed a taking with Plaintiffs

use of its voicemail service with Funeral Call by repeatedly calling into Plaintiffs service with

Funeral Call and listening to Plaintiffs voice messages without authorization which constituted

an intrusion upon and occupation of Plaintiffs private, confidential, and exclusive voicemail

service, which actions Defendant Linville participated in, aided, directed, and/or ratified.




                                                   12
        Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 13 of 16



       61.     Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of Defendant Linville called into Plaintiffs private, exclusive, and confidential

voicemail service with Funeral Call without authorization and unlawfully interfered with

Plaintiffs possession of its voicemails for its business and took away the use of its voicemail

system while doing so.

       62.     This interference by Defendants Brad Linville and/or Madonna Linville in their

individual capacities as well as their capacities as employees/agents of Defendant Linville along

with other employees and/or agents of Defendant Linville with Plaintiff s voicemail service at

Funeral Call by calling into Plaintiffs voicemail without authorization caused Plaintiffs

voicemail service to be tied up and not available for authorized retrieval of voice messages and

was a taking, an occupation of and unlawful interference with Plaintiff s enjoyment of its

property.

       63.     The unauthorized calls into Plaintiff s voicemail system by Defendants Brad

Linville and/or Madonna Linville in their individual capacities as well as their capacities as

employees/agents of Defendant Linville along with other employees and/or agents of Defendant

Linville and their unlawful obtaining, alteration, or use of voicemails exclusively for Plaintiff

unlawfully interfered with, disrupted, and/or barred Plaintiff s access to its voicemail service.

       64.     The intentional dispossession, obtaining, alteration, and/or use of Plaintiffs use of

its voicemail system when Defendants Brad Linville and/or Madonna Linville in their individual

capacities as well as their capacities as employees/agents of Defendant Linville along with other

employees and/or agents of Defendant Linville intentionally took control of Plaintiff s voicemail




                                                 13
           Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 14 of 16



system with Funeral Call affected Plaintiffs possessory interests in its voicemail service without

authorization or consent.

       65.      Defendants Brad Linville and/or Madonna Linville in their individual capacities

as well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of Defendant Linville knew or should have known accessing, obtaining, altering,

or otherwise using Plaintiff S private voicemails for its business would and did physically

interfere with Plaintiffs use of its voicemail system as was Defendants' intention, which actions

Defendant Linville participated in, aided, directed, and/or ratified.

       66.      Plaintiff was intentionally deprived the use of its voicemail service with Funeral

Call when Defendants Brad Linville and/or Madonna Linville in their individual capacities as

well as their capacities as employees/agents of Defendant Linville along with other employees

and/or agents of Defendant Linville accessed without authorization or consent Plaintiffs

voicemails and caused harm to Plaintiff by depriving it of its ability to access, obtain, or

otherwise use its voicemail service causing Plaintiff to suffer damages, which actions Defendant

Linville participated in, aided, directed, and/or ratified.

       67.      As a result, Plaintiff was damaged by these actions of Defendants Brad Linville

and/or Madonna Linville in their individual capacities as well as their capacities as

employees/agents of Defendant Linville along with other employees and/or agents of Defendant

Linville as they impaired Plaintiffs use of its property and caused the loss of its use as well as

the when accessing Plaintiffs voicemail service with Funeral Call without authorization or

consent.

        WHEREFORE, Plaintiff demands judgment against Defendants Linville Memorial

Funeral Home, Brad Linville, and/or Madonna Linville for actual, compensatory, and/or punitive



                                                  14
         Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 15 of 16



damages in an amount to be determined by the trier of fact, together with attorneys' fees, interest

from the date of injury and the costs and expenses of this proceeding. Further, Plaintiff prays

for further and other just and equitable relief.




                                                        Wesley . Phillips(PHI053)
                                                        Vincent L. Adams(ADA071)
                     /`                                 Attorneys for Plaintiff


OF COUNSEL:
PHILLIPS LAW GROUP,LLC
Post Office Box 362001
Birmingham, AL 35236
Telephone: 205-383-3585
Facsimile: 800-536-0385
wlp@wphillipslaw.com

OF COUNSEL:
ADAMS LAW GROUP,LLC
2100 SouthBridge Parkway, Ste 650
Birmingham, Alabama 35209
Telephone:(205)414-7421
Facsirnile:(866)729-9203


                                         JURY DEMAND

                          Plaintiff hereby demands a trial by stru k 'ury.


                                                              OF C UNS


PLEASE SERVE SUMMONS AND COMPLAINT BY CERTIFIED MAIL AS
FOLLOWS:


Linville Memorial Funeral Home,Inc.
c/o Madonna Linville
84632 Tallassee Highway
Eclectic, AL 36024


                                                   15
        Case 2:19-cv-00431-WC Document 1 Filed 06/20/19 Page 16 of 16



Madonna Linville
84632 Tallassee Highway
Eclectic, AL 36024


Brad Linville
84632 Tallassee Highway
Eclectic, AL 36024




                                     16
